Reasons for allowance




1.	Claims 1-9, 13-20, 22, 23  are allowed.


2.	The following is an examiner’s statement of reasons for allowance:




The closest prior art Venkatachalam et al(US 20130201824A1) explains transmission of the congestion notification may be triggered by any suitable conditions and/or sent periodically. An MME may proactively report the congestion level to the UE  if the overall congestion of the user plane is above a threshold to indicate that PDN connections are not currently available and/or may be difficult. In some embodiments, the MME additionally or alternatively report the congestion level to the UE if the overall congestion is below a threshold to indicate that PDN connections are currently available. This may provide useful information for the user of the UE to decide whether to request a PDN connection or not. As a result, the network  may receive fewer PDN connection requests when the user plane is congested.  Salot et al(US 20140022900) explains a RAN congestion control module  at the PGW  monitors the uplink data traffic to determine whether the subscriber associated with UE  is experiencing RAN congestion in uplink    Taleb et al(US 2013/0083650A1) explains a mechanism is applied by each eNB being in a tracking area that was serviced by the failed MME. It concerns only UEs in connected mode that have been registering with the failed MME. Note that an eNB can easily sort out these UEs. The steps of this solution are as follows:  eNB detects MME failure and selects a new one out of the remaining MMEs in operation. Load balancing is taken into account in the selection of a new MME. MME selection can be done for an individual active UE or for a set of active UEs with common factors (e.g., having assigned the same S-GW, those to experience imminent handoffs) and defined by a unique identifier allocated locally. Prioritization among the UEs or the formed sets of UEs can be envisioned, i.e., intuitively UEs with imminent handoffs should be prioritized over other UEs. 

However regarding claims 1 and 13 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: the request including information indicating an identifier (ID) of any of the BS or the cell; determining the user .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478